STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0710
VERSUS

DONALD RAY MAGEE, UR. SEPTEMBER 26, 2022
In Re: Donald Ray Magee, Jr., applying for supervisory writs,

22nd Judicial District Court, Parish of Washington,
No. 11-CR5-114111.

 

BEFORE : THERIOT, CHUTZ, AND HESTER, JJ.

WRIT DENIED. Relator’s pleading does not meet the
requirements to prove he is entitled to relief under La. Code
Crim. P. art. 926.2. Furthermore, there is no indication that
relator timely presented his request to recuse the judge in this
matter, and he failed to include a copy, if any, of the ruling
on the request for recusal.

WRC
CHH

Theriot, J., concurs.

COURT OF APPEAL, FIRST CIRCUIT

A. sw)

DEPUTY CLERK OF COURT
FOR THE COURT